PER CURIAM
In this juvenile court proceeding, the court found jurisdiction on the basis of the child’s admissions on two counts of forgery. It then directed that he be placed in the legal custody of the Childrens’ Services Division for commitment to the MacLaren Juvenile Training Center. The child now appeals, contending, inter alia, that his due process rights were violated, because he was not afforded an adequate opportunity to present testimony on his behalf during the dispositional phase of the hearing. We cannot tell from a review of the very skimpy record of the proceedings below whether the opportunity he was given was adequate. Because the availability of that opportunity is the cornerstone of due process, we remand for further proceedings to allow him to present his evidence.
Affirmed on jurisdiction; disposition reversed; remanded for disposition.